DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 05/21/2018.  Claims 1-20 are pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “shift register unit/s” in claims 1-7 and 9-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figures 2, 3 and 5 of applicant's disclosure appears to disclose the shift register unit/s to be shift register circuit/s.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-8, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (U.S. 2013/0027377).
Regarding claim 1, Yang teaches: A shift register unit (see Fig. 5) comprising: 
a first input circuit (node driving unit 301 in Fig. 5) connected to a first node (first node N1 in Fig. 5) and configured to output a potential signal to the first node ([0084]… “The node driving unit 301 may drive the first node N1 to a first voltage VG1 or a second voltage VG2”); 
a first output circuit (pull-up unit 302 in Fig. 5) connected to a signal output terminal (output terminal OUT in Fig. 5) and the first node (first node N1 in Fig. 5), and configured to output a potential signal to the signal output terminal under the control of the first node ([0085]… “The pull-up unit 302 may pull up an output terminal OUT to a logic high level in response to the voltage of the first node N1”); 
a second input circuit (node controlling unit 303 in Fig. 5) connected to a second node (second node N2 in Fig. 5), and configured to output a potential signal to the second node ([0086]… “The node controlling unit 303 may output the on-voltage VON to a second node N2”); 
a second output circuit (pull-down unit 304 in Fig. 5) connected to the signal output terminal (output terminal OUT in Fig. 5) and the second node (second node N2 in Fig. 5), and configured to output a potential signal to the signal output terminal under the control of the second node ([0088]… “The pull-down unit 304 may pull down the output terminal OUT to a logic low level in response to the voltage of the second node N2 or the second input signal IN2”); and 
a stabilizing circuit (first node stabilizing unit 305 in Fig. 5) connected with the first node (first node N1 in Fig. 5) and the second node (second node N2 in Fig. 5), 
wherein the stabilizing circuit is configured to stabilize a potential of the second node when the first output circuit outputs the potential signal to the signal output terminal, so that no signal is outputted from the second output circuit; or the stabilizing circuit is configured to stabilize a potential of the first node when the second output circuit outputs the potential signal to the signal output terminal, so that no signal is outputted from the first output circuit ([0087]… “The first node stabilizing unit 305 may stabilize the first node N1 to the off-voltage VOFF in response to the voltage of the second node N2. For example, while the node driving unit 301 outputs neither the first voltage VG1 nor the second voltage VG2, the first node stabilizing unit 305 may stabilize the first node N1 to the off-voltage VOFF to prevent the first node N1 from being in the floating state”; [0127]…“each stage may maintain the first node N1 to the off-voltage VOFF when the first clock signal CK1 transitions from the logic low level to the logic high level. Each stage may stabilize the first node N1 that is a control node of the pull-up unit 302 based on the first clock signal CK1 and the second clock signal CK2”).

Regarding claim 4, Yang teaches shift register unit according to claim 1 as discussed above. Yang further teaches: wherein the first output circuit (pull-up unit 302 in Figs. 5 and 6) is further connected to a first clock signal terminal (first clock signal CK1 in Figs. 5 and 6), and is configured to, under the control of the first node (first node N1 in Figs. 5 and 6), output a signal of the first clock signal terminal to the signal output terminal ([0085]… “the pull-up unit 302 may output the first clock signal CK1 to the output terminal OUT in response to the voltage of the first node N1”); Appln. No.: Not yet AssignedGroup Art Unit: Not yet assignedthe first output circuit comprises a fourth transistor (first transistor T11 in Fig. 6), a gate electrode of the fourth transistor is connected to the first node (Fig. 6; gate electrode of first transistor T11 is connected to first node N1), a first electrode of the fourth transistor is connected to the first clock signal terminal (see Fig. 6), and a second electrode of the fourth transistor is connected to the signal output terminal (Fig. 6; [0095]… “The first transistor T11 may include an input electrode receiving the first clock signal CK1, an output electrode coupled to the output terminal OUT, and a control electrode coupled to the first node N1”).

Regarding claim 5, Yang teaches shift register unit according to claim 1 as discussed above. Yang further teaches: wherein the second input circuit (node controlling unit 303 in Figs. 5 and 6) is further connected with a second clock signal terminal (second clock terminal CK2 in Figs. 5 and 6) and a second voltage terminal (on-voltage terminal VDD in Figs. 5 and 6), and is configured to, under the control of the second clock signal terminal, output a signal of the second voltage terminal to the second node ([0086]… “The node controlling unit 303 may output the on-voltage VON to a second node N2 in response to the first clock signal CK1 received from a third node N3 or the second clock signal CK2 received from a fourth node N4”); the second input circuit comprises a fifth transistor (seventh transistor T7 in Fig. 6), a gate electrode of the fifth transistor is connected to the second clock signal terminal (Fig. 6; [0102]… “A control electrode of the seventh transistor T7 may be coupled to the fourth node N4 to receive the second clock signal CK2 charged in the third capacitor C3”), a first electrode of the fifth transistor is connected to the second voltage terminal (Fig. 6; [0102]… “An input electrode of the seventh transistor T7 may be coupled to the on-voltage terminal VDD to receive the on-voltage VON”), and a second electrode of the fifth transistor is connected to the second node (Fig. 6; [0102]… “An output electrode of the seventh transistor T7 may be coupled to the second node N2”).

Regarding claim 7, Yang teaches shift register unit according to claim 1 as discussed above. Yang further teaches: A gate drive circuit comprising a plurality of cascade connected shift register units (see first gate driver 310, second gate driver 320 in Figs. 3 and 4), wherein a signal input terminal of a first stage shift register unit is connected to an initiating signal terminal (vertical start signal STV in Fig. 3); except for the first stage shift register unit, a signal output terminal of a previous stage shift register unit is connected to a signal input terminal of a next stage shift register unit (see Fig. 4).

Regarding claim 8, Yang teaches shift register unit according to claim 7 as discussed above. Yang further teaches: A display device comprising the gate drive circuit according to claim 7 (display device 1000 in Fig. 1).

Regarding claim 18, Yang teaches shift register unit according to claim 4 as discussed above. Yang further teaches: A gate drive circuit comprising a plurality of cascade connected shift register units (see first gate driver 310, second gate driver 320 in Figs. 3 and 4), wherein a signal input terminal of a first stage shift register unit is connected to an initiating signal terminal (vertical start signal STV in Fig. 3); except for the first stage shift register unit, a signal output terminal of a previous stage shift register unit is connected to a signal input terminal of a next stage shift register unit (see Fig. 4).

Regarding claim 19, Yang teaches shift register unit according to claim 5 as discussed above. Yang further teaches: A gate drive circuit comprising a plurality of cascade connected shift register units (see first gate driver 310, second gate driver 320 in Figs. 3 and 4), wherein a signal input terminal of a first stage shift register unit is connected to an initiating signal terminal (vertical start signal STV in Fig. 3); except for the first stage shift register unit, a signal output terminal of a previous stage shift register unit is connected to a signal input terminal of a next stage shift register unit (see Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. 2013/0027377) in view of Zhang (U.S. 2016/0049126).
Regarding claim 3, Yang teaches shift register unit according to claim 5 as discussed above. Yang further teaches: wherein the first input circuit (node driving unit 301 in Figs. 5 and 6) is further connected to a signal input terminal (a first input terminal IN1, a second input terminal IN2 in Figs. 5 and 6), and is configured to, under the control of the signal input terminal, output a potential signal of the signal input terminal to the first node ([0084]… “The node driving unit 301 may drive the first node N1 to a first voltage VG1 or a second voltage VG2 in response to the first input signal IN1 and the second input signal IN2”); the first input circuit comprises a third transistor (second transistor T1 in Fig. 6), and a second electrode of the third transistor is connected to the first node (Fig. 6; [0097]… “An output electrode of the second transistor T1 may be coupled to the first node N1”).
Yang does not explicitly teach: a gate electrode and a first electrode of the third transistor are connected to the signal input terminal.
Fig. 5; the gate electrode and the first electrode of the first transistor M1 are connected to the input terminal INPUT).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Yang to incorporate the teaching of Zhang to configure the gate electrode and the first electrode of the third transistor to be connected to the signal input terminal. By doing so, the high level can be inputted while the first transistor M1 is switched on ([0078]).

Regarding claim 17, the combination of Yang and Zhang teaches the shift register unit according to claim 3 as discussed above. Yang further teaches: A gate drive circuit comprising a plurality of cascade connected shift register units (see first gate driver 310, second gate driver 320 in Figs. 3 and 4), wherein a signal input terminal of a first stage shift register unit is connected to an initiating signal terminal (vertical start signal STV in Fig. 3); except for the first stage shift register unit, a signal output terminal of a previous stage shift register unit is connected to a signal input terminal of a next stage shift register unit (see Fig. 4).

Allowable Subject Matter
Claims 2, 6, 9-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 6, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A shift register having all the claimed features of applicant's invention, specifically including “wherein the second output circuit is further connected to the first voltage terminal, and is configured to, under the control of the second node, output a signal of the first voltage terminal to the signal output terminal; the second output circuit comprises a sixth transistor and a storage capacitor; a gate electrode of the sixth transistor is connected to the second node, a first electrode of the sixth transistor is connected to the first voltage terminal, and a 
Regarding claim 9, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A method for driving the shift register unit of claim 1 having all the claimed features of applicant's invention, specifically including all the method steps, as set forth in claim 9.
Claims 10-16 and 20 are objected to by virtue of their dependency on objected claims 2, 6 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KEBEDE T TESHOME/Examiner, Art Unit 2622         
				/AMARE MENGISTU/                                                     Supervisory Patent Examiner, Art Unit 2623